ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
On June 10, 1942, an opinion was released which affirmed the judgment of conviction. Appellant filed a motion for rehearing which was overruled on October 28, and the original opinion was withdrawn, and the opinion of date October 28 substituted therefor. The judgment was again affirmed. Treating the substituted opinion as an original opinion appellant has again filed a motion for rehearing in which his former contentions are reiterated. We see no necessity'for elaborating on the matters already discussed and decided.
Appellant insists that our opinion fails to set “forth the reasons for our decision” as required by Art. 847 C. C. P. Considering the statutes referred to in our opinion in connection with the cases cited we thing the reasons for our conclusion are apparent, even though they may not be satisfactory to appellant.
The motion for rehearing is overruled.